DETAILED ACTION
1.	Claims 1-7 of U.S. Application 16/874637 filed on May 14, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on May 14, 2020 and May 27, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba et al (Chiba) (WO 2018151064, see English Machine Translation attached).
Regarding claim 1, Chiba teaches (see figs. 2, 3 and 6 below) a drive device (Abstract, page 2), comprising: 

5a cover (38) including an annular shaped adhesion protrusion portion (38a) that faces the adhesion recess portion (36c) (page 4); 
an adhesive sealant (36b) that adheres the adhesion recess portion (36c) to the adhesion protrusion portion (38a) (pages 4 and 5); and 
a spacer (38c) that maintains a distance between the adhesion recess portion (36c) 10and the adhesion protrusion portion (38a) (pages 5-6).

    PNG
    media_image1.png
    524
    689
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    507
    923
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    484
    717
    media_image3.png
    Greyscale

Regarding claim 2/1, Chiba teaches (see figs. 2, 3 and 6 above) the spacer (38c) is provided so as to protrude from a side facing surface of the adhesion protrusion portion (38a) toward the adhesion recess portion (36c), the side facing surface being formed to face 15toward the adhesion recess portion (36c) (pages 5-6).
Regarding claim 3/2/1, Chiba teaches (see figs. 2, 3 and 6 above) the side facing surface includes an inward facing surface (see annotated fig. 6 above), and 20an outward facing surface (see annotated fig. 6 above) opposite to the inward facing surface (see annotated fig. 6 above), and the spacer (38c) is provided on the inward 
Regarding claim 4/3/2/1, Chiba teaches (see figs. 2, 3 and 6 above) the adhesive sealant (36b) is continuously provided in an annular shape between the outward facing surface and the adhesion recess portion (36c) (pages 5-6).
Regarding claim 5/1, Chiba teaches (see figs. 2, 3 and 6 above) the drive unit (see annotated fig. 2 above) includes 20 / 22a motor (29), and a frame (40, 36) that houses the motor (29) in a fixed state, and the adhesion recess portion (36c) is formed in the frame (40, 36) (Abstract; pages 4-6).
Regarding claim 6/1, Chiba teaches (see figs. 2, 3 and 6 above) the spacer (38c) is in contact with the adhesion recess portion (36c) (pages 5-6).
Regarding claim 7/1, Chiba teaches (see figs. 2, 3 and 6 above) a plurality of the spacers (38c) are provided, and adjacent ones of the spacers (38c) are provided at positions 10separated from each other at equal intervals (pages 5-6).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsuboi (U.S. PGPub No. 20160165736) teaches a connector case of a receiving member includes a peripheral wall portion, in which a seal groove is formed. An inserting portion of a cover member projects from a cover main body toward the connector case and is inserted into the seal groove. Positioning portions project from the cover main body toward the connector case on a side of the inserting portion where a receiving space is placed. Furthermore, a distal end of an inner wall portion of the seal 
Nakano (U.S. PGPub No. 20140085839) teaches an electronic control device has an enclosure accommodating therein a circuit board and having (a) a first enclosure member which is provided at a connecting part thereof with a seal groove and (b) a second enclosure member which is provided at a connecting part thereof with a convex line that is fitted into the seal groove of the first enclosure member; a protrusion formed on either one of an inner wall surface in the seal groove or an opposing surface, which faces the inner wall surface of the seal groove, of the convex line so as to protrude toward the other surface. The protrusion limits a movement, in a seal groove width direction, of the convex line fitted into the seal groove. The seal groove and the convex line are sealed with a sealant.
Hayashi (U.S. PGPub No. 20160218583) teaches a stator is fixed to a frame of an electric motor. A rotor is rotatably mounted to the frame to face the stator in a radial direction. A heat sink, to which a control substrate is attached, is mounted in an opening of the frame. A motor cover is attached to a front end of the frame to cover the heat sink. An adhesive groove, which has a fixed depth and is filled with an adhesive, is formed on the front end. A joining portion is formed on the rear end of the motor cover, and is inserted into the adhesive groove is an axis of rotation direction to join the motor cover with the frame in a liquid-tight manner.
Yang (U.S. Patent No. 9723740) teaches an electronic control apparatus for a vehicle, and the electronic control apparatus of the present disclosure includes: an electronic control element which includes an electronic control board which electrically 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/ALEXANDER A SINGH/Examiner, Art Unit 2834